         Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 1 of 20



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E. Camelback Rd., #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@kentlawpc.com
 5
 6 Of Counsel to:
   Credit Repair Lawyers of America
 7
   22142 West Nine Mile Road
 8 Southfield, MI 48033
   Telephone: (248) 353-2882
 9
   Facsimile: (248) 353-4840
10
11 Attorneys for Plaintiff,
   Brittney Morris
12
13                        IN UNITED STATES DISTRICT COURT

14                           FOR THE DISTRICT OF ARIZONA

15
16
17
     Brittney Morris,                             Case No.:
18
19                  Plaintiff,                    COMPLAINT

20         vs.
21                                                JURY TRIAL DEMAND
   Equifax Information Solutions, LLC,
22 a foreign limited liability company;
23 Experian Information Solutions, Inc.,
   a foreign corporation;
24 Trans Union, LLC,
25 a foreign limited liability company;
   Macy’s Department Stores, Inc, a foreign
26
   corporation;
27 Healthcare Collections-I, Inc.,
28
                                              1
        Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 2 of 20



 1 a foreign corporation; and
 2 Credit Collection Services, Inc.,
   a foreign corporation,
 3
 4                 Defendants.
 5
 6        NOW COMES THE PLAINTIFF, BRITTNEY MORRIS, BY AND
 7 THROUGH COUNSEL, TRINETTE G. KENT, and for her Complaint against the
 8
   Defendants, pleads as follows:
 9
10                                     JURISDICTION
11
       1. Jurisdiction of this court arises under 15 U.S.C. §1681p.
12
13     2. This is an action brought by a consumer for violation of the Fair Credit

14        Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
15
16                                         VENUE
17
       3. The transactions and occurrences which give rise to this action occurred in the
18
19        City of Mesa, Maricopa County, Arizona.

20     4. Venue is proper in the District of Arizona, Phoenix Division.
21
                                          PARTIES
22
23
       5. Plaintiff is a natural person residing in City of Mesa, Maricopa County,
24
25        Arizona.

26     6. The Defendants to this lawsuit are:
27
28
                                                2
      Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 3 of 20



 1         a. Equifax Information Services, LLC (“Equifax”) is a foreign limited
 2
              liability company that conducts business in the state of Arizona;
 3
 4         b. Experian Information Solutions, Inc. (“Experian”) is a foreign
 5            corporation that conducts business in the state of Arizona;
 6
           c. Trans Union, LLC (“Trans Union”) is a foreign limited liability company
 7
 8            that conducts business in the state of Arizona;
 9
           d. Macy’s Department Stores, Inc. (“Macy’s”) is foreign corporation that
10
11            conducts business in the state of Arizona;

12         e. Healthcare Collections-I, Inc. (“HCI”) is a foreign corporation that
13
              conducts business in the state of Arizona; and
14
15         f. Credit Collection Services, Inc. (“CCS”) is a foreign corporation that
16            conducts business in the state of Arizona.
17
                           GENERAL ALLEGATIONS
18
19   7. Macy’s, HCI, and CCS (collectively, “Furnishers”) are inaccurately reporting
20
        their Tradelines (“Errant Tradelines”) with an erroneous notation of “account in
21
        dispute” on Plaintiff’s Equifax and Trans Union credit disclosures.
22
23   8. Macy’s and HCI are also inaccurately reporting their Errant Tradelines with an
24
        erroneous notation of “account in dispute” on Plaintiff’s Experian credit
25
26      disclosure.
27   9. Plaintiff no longer disputes these Errant Tradelines.
28
                                             3
      Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 4 of 20



 1   10.On June 4, 2020, Plaintiff obtained her Equifax and Trans Union credit
 2
        disclosures and noticed the Errant Tradelines reporting with a notation of
 3
 4      “account in dispute.”
 5   11.On or about July 2, 2020, Plaintiff submitted a letter to Equifax and Trans
 6
        Union, requesting that the credit bureaus remove the notation of “account in
 7
 8      dispute.”
 9
     12.Equifax and Trans Union forwarded Plaintiff’s consumer dispute to the
10
11      Furnishers. The Furnishers received Plaintiff’s consumer dispute from Equifax

12      and Trans Union.
13
     13.Equifax, Trans Union, and the Furnishers did not consult the Credit Reporting
14
15      Resource Guide as part of their investigation of Plaintiff’s dispute.
16   14.Plaintiff had not received Equifax or Trans Union’s investigation results.
17
        Therefore, on August 21, 2020, Plaintiff obtained her Equifax and Trans Union
18
19      credit disclosures, which showed that Equifax, Trans Union, and the Furnishers
20
        failed or refused to remove the notation of “account in dispute.”
21
     15.As a direct and proximate cause of Defendants’ negligent and/or willful failure
22
23      to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., Plaintiff
24
        has suffered credit and emotional damages. Plaintiff has also experienced undue
25
26      stress and anxiety due to Defendants’ failure to correct the errors in her credit
27
28
                                             4
      Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 5 of 20



 1      files or improve her financial situation by obtaining new or more favorable credit
 2
        terms as a result of Defendants’ violations of the FCRA.
 3
 4                                       COUNT I
 5   NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 6                           MACY’S
 7
     16. Plaintiff realleges the above paragraphs as if recited verbatim.
 8
     17.After being informed by Equifax and Trans Union of Plaintiff’s consumer
 9
10      dispute of the erroneous notations, Macy’s negligently failed to conduct a
11
        proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).
12
13   18.Macy’s negligently failed to review all relevant information available to it and

14      provided by Equifax and Trans Union in conducting its reinvestigation as
15
        required by 15 USC 1681s-2(b). Specifically, it failed to direct Equifax and
16
17      Trans Union to remove the notation of accounts in dispute.
18   19.The Errant Tradelines are inaccurate and creating a misleading impression on
19
        Plaintiff’s consumer credit files with Equifax and Trans Union to which it is
20
21      reporting such Tradelines.
22
     20.As a direct and proximate cause of Macy’s negligent failure to perform its
23
24      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

25      suffering, humiliation, and embarrassment.
26
27
28
                                             5
        Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 6 of 20



 1     21.Macy’s is liable to Plaintiff by reason of its violations of the FCRA in an
 2
           amount to be determined by the trier fact together with reasonable attorneys’
 3
 4         fees pursuant to 15 USC 1681o.
 5     22.Plaintiff has a private right of action to assert claims against Macy’s arising
 6
           under 15 USC 1681s-2(b).
 7
 8
       WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment
 9
10 against Macy’s for damages, costs, interest, and attorneys’ fees.
11                                         COUNT II
12
        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
13                             MACY’S
14
       23. Plaintiff realleges the above paragraphs as if recited verbatim.
15
16     24.After being informed by Equifax and Trans Union that Plaintiff disputed the
17         accuracy of the information it was providing, Macy’s willfully failed to conduct
18
           a proper reinvestigation of Plaintiff’s dispute.
19
20     25.Macy’s willfully failed to review all relevant information available to it and
21
           provided by Equifax and Trans Union as required by 15 USC 1681s-2(b).
22
23     26.As a direct and proximate cause of Macy’s willful failure to perform its duties

24         under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
25
           humiliation, and embarrassment.
26
27
28
                                                 6
         Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 7 of 20



 1      27.Macy’s is liable to Plaintiff for either statutory damages or actual damages she
 2
           has sustained by reason of its violations of the FCRA in an amount to be
 3
 4         determined by the trier fact, together with an award of punitive damages in an
 5         amount to be determined by the trier of fact, as well as for reasonable attorneys’
 6
           fees that she may recover pursuant to 15 USC 1681n.
 7
 8
        WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment
 9
10 against Macy’s for the greater of statutory or actual damages, plus punitive damages,
11 along with costs, interest, and attorneys’ fees.
12
13                                        COUNT III

14    NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
15                             HCI
16      28.Plaintiff realleges the above paragraphs as if recited verbatim.
17
        29.After being informed by Equifax and Trans Union of Plaintiff’s consumer
18
19         dispute of the erroneous notations, HCI negligently failed to conduct a proper
20
           investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).
21
        30.HCI negligently failed to review all relevant information available to it and
22
23         provided by Equifax and Trans Union in conducting its reinvestigation as
24
           required by 15 USC 1681s-2(b). Specifically, it failed to direct Equifax and
25
26         Trans Union to remove the notation of accounts in dispute.
27
28
                                                7
        Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 8 of 20



 1     31.The Errant Tradelines are inaccurate and creating a misleading impression on
 2
           Plaintiff’s consumer credit files with Equifax and Trans Union to which it is
 3
 4         reporting such Tradelines.
 5     32.As a direct and proximate cause of HCI’s negligent failure to perform its duties
 6
           under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
 7
 8         humiliation, and embarrassment.
 9
       33.HCI is liable to Plaintiff by reason of its violations of the FCRA in an amount
10
11         to be determined by the trier fact together with reasonable attorneys’ fees

12         pursuant to 15 USC 1681o.
13
       34.Plaintiff has a private right of action to assert claims against HCI arising under
14
15         15 USC 1681s-2(b).
16
       WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment
17
18 against HCI for damages, costs, interest, and attorneys’ fees.
19
                                           COUNT IV
20
     WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY HCI
21
22     35. Plaintiff realleges the above paragraphs as if recited verbatim.
23
       36.After being informed by Equifax and Trans Union that Plaintiff disputed the
24
25         accuracy of the information it was providing, HCI willfully failed to conduct a

26         proper reinvestigation of Plaintiff’s dispute.
27
28
                                                 8
         Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 9 of 20



 1      37.HCI willfully failed to review all relevant information available to it and
 2
           provided by Equifax and Trans Union as required by 15 USC 1681s-2(b).
 3
 4      38.As a direct and proximate cause of HCI’s willful failure to perform its duties
 5         under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
 6
           humiliation, and embarrassment.
 7
 8      39.HCI is liable to Plaintiff for either statutory damages or actual damages she has
 9
           sustained by reason of its violations of the FCRA in an amount to be
10
11         determined by the trier fact, together with an award of punitive damages in an

12         amount to be determined by the trier of fact, as well as for reasonable attorneys’
13
           fees that she may recover pursuant to 15 USC 1681n.
14
15      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment
16
     against HCI for the greater of statutory or actual damages, plus punitive damages,
17
18 along with costs, interest, and attorneys’ fees.
19
                                           COUNT V
20
21    NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                               CCS
22
23      40.Plaintiff realleges the above paragraphs as if recited verbatim.
24
        41.After being informed by Trans Union of Plaintiff’s consumer dispute of the
25
26         erroneous notation, CCS negligently failed to conduct a proper investigation of
27         Plaintiff’s dispute as required by 15 USC 1681s-2(b).
28
                                                9
        Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 10 of 20



 1      42.CCS negligently failed to review all relevant information available to it and
 2
           provided by Trans Union in conducting its reinvestigation as required by 15
 3
 4         USC 1681s-2(b). Specifically, it failed to direct Trans Union to remove the
 5         notation of account in dispute.
 6
        43.The Errant Tradeline is inaccurate and creating a misleading impression on
 7
 8         Plaintiff’s consumer credit file with Trans Union to which it is reporting such
 9
           Tradeline.
10
11      44.As a direct and proximate cause CCS negligent failure to perform its duties

12         under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
13
           humiliation, and embarrassment.
14
15      45.CCS is liable to Plaintiff by reason of its violations of the FCRA in an amount
16         to be determined by the trier fact together with reasonable attorneys’ fees
17
           pursuant to 15 USC 1681o.
18
19      46.Plaintiff has a private right of action to assert claims against CCS arising under
20
           15 USC 1681s-2(b).
21
22      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment
23
     against CCS for damages, costs, interest, and attorneys’ fees.
24
25                                           COUNT VI

26   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY CCS
27
        47. Plaintiff realleges the above paragraphs as if recited verbatim.
28
                                                10
        Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 11 of 20



 1      48.After being informed by Trans Union that Plaintiff disputed the accuracy of the
 2
           information it was providing, CCS willfully failed to conduct a proper
 3
 4         reinvestigation of Plaintiff’s dispute.
 5      49.CCS willfully failed to review all relevant information available to it and
 6
           provided by Trans Union as required by 15 USC 1681s-2(b).
 7
 8      50.As a direct and proximate cause of CCS willful failure to perform its duties
 9
           under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
10
11         humiliation, and embarrassment.

12      51.CCS is liable to Plaintiff for either statutory damages or actual damages she has
13
           sustained by reason of its violations of the FCRA in an amount to be
14
15         determined by the trier fact, together with an award of punitive damages in an
16         amount to be determined by the trier of fact, as well as for reasonable attorneys’
17
           fees that she may recover pursuant to 15 USC 1681n.
18
19
        WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment
20
     against CCS for the greater of statutory or actual damages, plus punitive damages,
21
22 along with costs, interest, and attorneys’ fees.
23
24
25
26
27
28
                                                 11
     Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 12 of 20



 1                                     COUNT VII
 2
     NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
 3                       BY EQUIFAX
 4
     52.Plaintiff realleges the above paragraphs as if recited verbatim.
 5
 6   53.Defendant Equifax prepared, compiled, issued, assembled, transferred,
 7
        published, and otherwise reproduced consumer reports regarding Plaintiff as that
 8
        term is defined in 15 USC 1681a.
 9
10   54.Such reports contained information about Plaintiff that was false, misleading, and
11
        inaccurate.
12
13   55.Equifax negligently failed to maintain and/or follow reasonable procedures to

14      assure maximum possible accuracy of the information it reported to one or more
15
        third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
16
17   56. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax
18      negligently failed to conduct a reasonable reinvestigation as required by 15
19
        U.S.C. 1681i.
20
21   57.As a direct and proximate cause of Equifax’s negligent failure to perform its
22
        duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
23
24      and suffering, humiliation, and embarrassment.

25
26
27
28
                                             12
        Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 13 of 20



 1      58.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an amount
 2
           to be determined by the trier fact together with her reasonable attorneys’ fees
 3
 4         pursuant to 15 USC 1681o.
 5
 6         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 7
     against Equifax for actual damages, costs, interest, and attorneys’ fees.
 8
                                          COUNT VIII
 9
10        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
11                           BY EQUIFAX

12      59.Plaintiff realleges the above paragraphs as if recited verbatim.
13
        60.Defendant Equifax prepared, compiled, issued, assembled, transferred,
14
15         published, and otherwise reproduced consumer reports regarding Plaintiff as that
16         term is defined in 15 USC 1681a.
17
        61.Such reports contained information about Plaintiff that was false, misleading, and
18
19         inaccurate.
20
        62.Equifax willfully failed to maintain and/or follow reasonable procedures to assure
21
           maximum possible accuracy of the information that it reported to one or more
22
23         third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
24
        63. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax
25
26         willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
27         1681i.
28
                                                13
        Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 14 of 20



 1     64.As a direct and proximate cause of Equifax’s willful failure to perform its duties
 2
          under the FCRA, Plaintiff has suffered actual damages, mental anguish and
 3
 4        suffering, humiliation, and embarrassment.
 5     65.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an amount
 6
          to be determined by the trier of fact together with her reasonable attorneys’ fees
 7
 8        pursuant to 15 USC 1681n.
 9
          WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
10
11 against Equifax for the greater of statutory or actual damages, plus punitive damages
12 along with costs, interest, and reasonable attorneys’ fees.
13
                                         COUNT IX
14
15     NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                     BY TRANS UNION
16
17     66.Plaintiff realleges the above paragraphs as if recited verbatim.
18     67.Defendant Trans Union prepared, compiled, issued, assembled, transferred,
19
          published, and otherwise reproduced consumer reports regarding Plaintiff as that
20
21        term is defined in 15 USC 1681a.
22
       68.Such reports contained information about Plaintiff that was false, misleading, and
23
24        inaccurate.

25
26
27
28
                                               14
        Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 15 of 20



 1     69.Trans Union negligently failed to maintain and/or follow reasonable procedures
 2
           to assure maximum possible accuracy of the information it reported to one or
 3
 4         more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
 5     70. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Trans
 6
           Union negligently failed to conduct a reasonable reinvestigation as required by
 7
 8         15 U.S.C. 1681i.
 9
       71.As a direct and proximate cause of Trans Union’s negligent failure to perform its
10
11         duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

12         and suffering, humiliation, and embarrassment.
13
       72.Trans Union is liable to Plaintiff by reason of its violation of the FCRA in an
14
15         amount to be determined by the trier fact together with her reasonable attorneys’
16         fees pursuant to 15 USC 1681o.
17
           WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
18
19 against Trans Union for actual damages, costs, interest, and attorneys’ fees.
20
                                          COUNT X
21
          WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
22
                           BY TRANS UNION
23
24     73.Plaintiff realleges the above paragraphs as if recited verbatim.

25
26
27
28
                                               15
        Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 16 of 20



 1     74.Defendant Trans Union prepared, compiled, issued, assembled, transferred,
 2
           published, and otherwise reproduced consumer reports regarding Plaintiff as that
 3
 4         term is defined in 15 USC 1681a.
 5     75.Such reports contained information about Plaintiff that was false, misleading, and
 6
           inaccurate.
 7
 8     76.Trans Union willfully failed to maintain and/or follow reasonable procedures to
 9
           assure maximum possible accuracy of the information that it reported to one or
10
11         more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

12     77. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Trans
13
           Union willfully failed to conduct a reasonable reinvestigation as required by 15
14
15         U.S.C. 1681i.
16     78.As a direct and proximate cause of Trans Union’s willful failure to perform its
17
           duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
18
19         and suffering, humiliation, and embarrassment.
20
       79.Trans Union is liable to Plaintiff by reason of its violations of the FCRA in an
21
           amount to be determined by the trier of fact together with her reasonable
22
23         attorneys’ fees pursuant to 15 USC 1681n.
24
           WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
25
26 against Trans Union for the greater of statutory or actual damages, plus punitive
27 damages along with costs, interest, and reasonable attorneys’ fees.
28
                                               16
     Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 17 of 20



 1                                     COUNT XI
 2
     NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
 3                       BY EXPERIAN
 4
     80.Plaintiff realleges the above paragraphs as if recited verbatim.
 5
 6   81.Defendant Experian prepared, compiled, issued, assembled, transferred,
 7
        published, and otherwise reproduced consumer reports regarding Plaintiff as that
 8
        term is defined in 15 USC 1681a.
 9
10   82.Such reports contained information about Plaintiff that was false, misleading, and
11
        inaccurate.
12
13   83.Experian negligently failed to maintain and/or follow reasonable procedures to

14      assure maximum possible accuracy of the information it reported to one or more
15
        third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
16
17   84. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Experian
18      negligently failed to conduct a reasonable reinvestigation as required by 15
19
        U.S.C. 1681i.
20
21   85.As a direct and proximate cause of Experian’s negligent failure to perform its
22
        duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
23
24      and suffering, humiliation, and embarrassment.

25
26
27
28
                                             17
        Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 18 of 20



 1      86.Experian is liable to Plaintiff by reason of its violation of the FCRA in an amount
 2
           to be determined by the trier fact together with her reasonable attorneys’ fees
 3
 4         pursuant to 15 USC 1681o.
 5         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 6
     against Experian for actual damages, costs, interest, and attorneys’ fees.
 7
 8                                        COUNT XII
 9
          WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
10                           BY EXPERIAN
11
        87.Plaintiff realleges the above paragraphs as if recited verbatim.
12
13      88.Defendant Experian prepared, compiled, issued, assembled, transferred,

14         published, and otherwise reproduced consumer reports regarding Plaintiff as that
15
           term is defined in 15 USC 1681a.
16
17      89.Such reports contained information about Plaintiff that was false, misleading, and
18         inaccurate.
19
        90.Experian willfully failed to maintain and/or follow reasonable procedures to
20
21         assure maximum possible accuracy of the information that it reported to one or
22
           more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
23
24      91. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Experian

25         willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
26
           1681i.
27
28
                                                18
        Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 19 of 20



 1     92.As a direct and proximate cause of Experian’s willful failure to perform its duties
 2
           under the FCRA, Plaintiff has suffered actual damages, mental anguish and
 3
 4         suffering, humiliation, and embarrassment.
 5     93.Experian is liable to Plaintiff by reason of its violations of the FCRA in an amount
 6
           to be determined by the trier of fact together with her reasonable attorneys’ fees
 7
 8         pursuant to 15 USC 1681n.
 9
           WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
10
11 against Experian for the greater of statutory or actual damages, plus punitive damages
12 along with costs, interest, and reasonable attorneys’ fees.
13
14                                     JURY DEMAND
15
           Plaintiff hereby demands a trial by Jury.
16
17
18 DATED: October 30, 2020
19
20
                                                By: /s/ Trinette G. Kent
21
                                                Trinette G. Kent
22                                              Attorneys for Plaintiff,
23                                              Brittney Morris

24
25
26
27
28
                                               19
Case 2:20-cv-02108-MTL Document 1 Filed 10/30/20 Page 20 of 20
